Exhibit 10.1
 
NATIONAL PENN BANCSHARES, INC.


LONG-TERM INCENTIVE COMPENSATION PLAN








RESTRICTED STOCK AGREEMENT
BETWEEN
NATIONAL PENN BANCSHARES, INC.


AND
 
Michael J. Hughes
(the Grantee)





 
Date of Grant:
 
February 1, 2010
             
Number of Shares:
 
26,000 shares
             
Transfer Restriction:
 
Lapses with respect to 25% of the shares each time that the Company repays an
additional 25% of its TARP Capital Purchase Program Investment
       
Vesting:
 
20% upon the 1st Anniversary of Date of Grant and 20% on each Anniversary
thereafter (or upon death, Disability or Change in Control), subject to Section
3 of this Restricted Stock Agreement










 
 

--------------------------------------------------------------------------------

 

 
NATIONAL PENN BANCSHARES, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN




RESTRICTED STOCK AGREEMENT




This Restricted Stock Agreement dated as of February 1, 2010, between National
Penn Bancshares, Inc. (the "Corporation") and Michael J. Hughes (the "Grantee"),


WITNESSETH:


1.           Grant of Restricted Stock


Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation
Plan (the "Plan"), this Agreement confirms the Corporation's grant to the
Grantee, subject to the terms and conditions of the Plan and to the terms and
conditions set forth herein, of an aggregate of 26,000 shares of common stock
(without par value) of the Corporation (“shares of Restricted Stock”).


2.           Terms and Conditions


It is understood and agreed that the grant of shares of Restricted Stock is
subject to the following terms and conditions:


(a)           Restricted (Vesting) Period.  The transfer of shares of Restricted
Stock shall be restricted until the later of (i) the date on which such shares
vest, which shall occur under the following schedule: 20% of such shares shall
vest on each anniversary of the Date of Grant provided that the Grantee is
continuously employed through such date, and (ii) the date on which the
following transfer restrictions lapse: (v) with respect to the first 25% of the
Restricted Stock, at such time as the Corporation repurchases at least 25% of
its total senior preferred stock from the U.S. Department of Treasury purchased
pursuant to TARP; (x) with respect to the second 25% of the Restricted Stock, at
such time as the Corporation repurchases at least 50% of its total senior
preferred stock from the U.S. Department of Treasury purchased pursuant to TARP;
(y) with respect to the third 25% of the Restricted Stock, at such time as the
Corporation repurchases at least 75% of its total senior preferred stock from
the U.S. Department of Treasury purchased pursuant to TARP; and (z) with respect
to the remaining 25% of the Restricted Stock, at such time when the Corporation
repurchases 100% of its total senior preferred stock from the U.S. Department of
Treasury purchased pursuant to TARP.


(b)           Escrow and Custody of Shares.  Unless and until the shares of
Restricted Stock vest as provided in Section 2(a), such shares will be
registered in the name of the Grantee and issued in certificate form, and such
certificate or certificates will be held by the Secretary of the Corporation as
escrow agent (“Escrow Agent”) and may not be sold, transferred, pledged,
assigned or otherwise alienated, hypothecated or disposed of until the such
corresponding vesting conditions are met, as provided in Section 2(a). The
Corporation may instruct the transfer agent for its common stock to place a
legend on the certificates representing the shares of Restricted Stock or
otherwise mark its records as to the restrictions on transfer set forth in this
Agreement. The certificate or certificates representing such shares of
Restricted Stock will not be delivered by the Escrow Agent to the Grantee unless
and until the shares of Restricted Stock have vested and all
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
other terms and conditions in this Agreement have been satisfied.  The Escrow
Agent may, in its discretion, elect to enter into alternative arrangements for
the escrow of the shares of Restricted Stock, if, in the Escrow Agent’s
discretion, such shares are issued in book-entry form.


(c)           Dividend and Voting Rights.  The shares of Restricted Stock shall
be entitled to receive all dividends and other distributions paid with respect
to shares of the Corporation’s common stock during the Restricted Period.  The
Grantee may exercise full voting rights with respect to the shares of Restricted
Stock during the Restricted Period.
 
 
(d)           Forfeiture.   Notwithstanding any contrary provision of this
Agreement, upon the Grantee’s separation from service (as defined in Section
409A of the Code) for any reason other than death, Disability (as defined in the
Plan), or Change in Control (as defined in the Plan) before the fifth
anniversary of the Date of Grant, the balance of the shares of Restricted Stock
that do not vest pursuant to Section 2(a) will thereupon be forfeited and
automatically transferred to and reacquired by the Corporation at no cost to the
Corporation. The Grantee hereby appoints the Escrow Agent, with full power of
substitution, as the Grantee’s true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of the Grantee to take any action
and execute all documents and instruments, including without limitation stock
powers, which may be necessary to transfer the unvested shares of Restricted
Stock and the certificate or certificates representing the same to the
Corporation upon determination of such vesting.


(e)           Death, Disability, Change in Control.  If the Grantee experiences
a Separation from Service (as defined under Section 409A of the Code) due to
death, Disability or Change in Control, the Restricted Shares shall fully vest,
but remain subject to the transfer restrictions until such restrictions lapse in
accordance with Section 2(a) above.


(f)           Termination for Cause.  If the Corporation or a subsidiary
terminates the Grantee’s employment for Cause (as defined in the Plan), any
shares of Restricted Stock not yet vested pursuant to Section 2(a) shall
automatically be forfeited and returned to the Corporation.


(g)           Transferability. All rights with respect to the shares of
Restricted Stock shall be exercisable during the Grantee’s lifetime only by the
Grantee.  Prior to the lapse of any corresponding vesting and transfer
conditions, as provided in Section 2(a) during the Restricted Period, the shares
of Restricted Stock shall be transferable only by Will or by the laws of descent
and distribution.


(h)           Adjustment and Substitution of Shares.  If any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Corporation affecting the Corporation’s shares of common stock
shall occur, the number and class of shares of Restricted Stock shall be
adjusted or substituted for, as the case may be, as shall be determined by the
Committee to be appropriate and equitable to prevent dilution or enlargement of
rights, and provided that the number of shares shall always be a whole number.
Any adjustment or substitution pursuant to this Section 2(h) shall meet the
requirements of Section 409A of the Code and shall be final and binding upon the
Grantee.
 
(i)           No Right To Continued Employment.  This grant of shares of
Restricted Stock shall not confer upon the Grantee any right to continue as an
employee of the Corporation or subsidiary, nor shall it interfere in any way
with the right of his or her employer to terminate his or her employment at any
time.

 
 
3

--------------------------------------------------------------------------------

 
 
(j)           Compliance with Law and Regulations.  This grant of shares of
Restricted Stock shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required.  The Corporation shall not be required to issue or
deliver any certificates for common shares prior to (1) the effectiveness of a
registration statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by counsel for the
Corporation, (2) the listing of such shares on any stock exchange on which the
common shares may then be listed, or upon the
Nasdaq Stock Market if the common shares are then listed thereon, and (3)
compliance with all other applicable laws, regulations, rules and orders which
may then be in effect.


3.           TARP Compliance Period


Notwithstanding anything herein to the contrary, in no event shall the shares of
Restricted Stock become vested or transferable before the second anniversary of
the Date of Grant, unless  and until the Corporation repurchases 100% of its
total senior preferred stock from the U.S. Department of Treasury purchased
pursuant to TARP.


4.           Investment Representation


The Committee may require the Grantee to furnish to the Corporation, prior to
the issuance of any shares of Restricted Stock, an agreement (in such form as
such Committee may specify) in which the Grantee represents that the shares
acquired by him or her are being acquired for investment and not with a view to
the sale or distribution thereof.


5.           Grantee Bound by Plan


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions of the Plan, as in effect on the date
hereof and as it may be amended from time to time in accordance with its terms,
all of which terms and provisions are incorporated herein by reference.  If
there shall be any inconsistency between the terms and provisions of the Plan,
as in effect from time to time, and those of this Agreement, the terms and
provisions of the Plan, as in effect from time to time, shall control.


6.            Committee


All references herein to the “Committee” mean the Compensation Committee of the
Board of Directors of the Corporation (or any successor committee designated by
the Board of Directors to administer the Plan).


7.           Section 83(b) Election


The Grantee acknowledges that an election under Section 83(b) of the Code may be
available to the Grantee for Federal income tax purposes and that such election,
if desired, must be made within thirty (30) days of the date of this Agreement.
The Grantee acknowledges that whether to make such election is the
responsibility of the Grantee, not the Corporation, and that the Grantee should
consult the Grantee’s tax advisor with respect to the election and all other tax
aspects associated with this Agreement. The Grantee may make the election as to
any or all of the Restricted Stock.


8.           Withholding of Taxes
 
 
 
4

--------------------------------------------------------------------------------

 


The Corporation may require as a condition precedent to the issuance of any
shares of Restricted Stock, or their release from the escrow established under
Section 2(b), that appropriate arrangements be made for the withholding of any
applicable Federal, state and local taxes.  Notwithstanding anything herein to
the contrary, if the Grantee does not make a Section 83(b) election with respect
to the Restricted Stock, in the year in which the Restricted Stock vests, the
transfer restriction described in Section 2(a) above shall lapse with respect to
the minimum number of shares necessary to pay the income taxes resulting from
the vesting of the Restricted Stock.


9.           Governing Law


This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania, other than any choice of law provisions
calling for the application of laws of another jurisdiction.


10.           Notices


Any notice hereunder to the Corporation shall be addressed to it at its office,
Philadelphia and Reading Avenues, Boyertown, Pennsylvania 19512, Attention:
Corporate Secretary, and any
notice hereunder to Grantee shall be addressed to him or her at the address
below, subject to the right of either party to designate at any time hereafter
in writing some other address.




IN WITNESS WHEREOF, National Penn Bancshares, Inc. has caused this Agreement to
be executed and the Grantee has executed this Agreement, both as of the day and
year first above written.






NATIONAL PENN BANCSHARES, INC.
 
GRANTEE
            By:
                                                       
                                                               
 
 
(Signature)
  J. Ralph Borneman, Jr.      
Compensation Committee Chair
 
Michael J. Hughes                           


 
 
 
 5

--------------------------------------------------------------------------------